United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31183
                        Conference Calendar



HAI VAN NGUYEN,

                                    Petitioner-Appellant,

versus

JOSEPH P. YOUNG,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-1458
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Hai Van Nguyen (Nguyen), federal prisoner # 18720-018,

appeals the district court’s dismissal without prejudice of his

28 U.S.C. § 2241 petition.   Nguyen was sentenced to 165 months in

prison based on convictions for racketeering, conspiring to

engage in racketeering, conspiring to interfere with commerce by

robbery, and interfering with commerce by robbery.     Nguyen

attempted to challenge the method by which the Bureau of Prisons

(BOP) calculates good time credits, but the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31183
                                -2-

dismissed the petition because Nguyen had failed to exhaust his

administrative remedies before filing his petition in federal

court.

     Because Nguyen is a federal prisoner proceeding under 28

U.S.C. § 2241, he is not required to obtain a certificate of

appealability.   See Jeffers v. Chandler, 253 F.3d 827, 830 (5th

Cir. 2001).   Nguyen concedes that he did not exhaust the three-

level administrative remedy process.    He asserts, however, that

his failure to exhaust should be excused because pursuing

administrative relief would be futile and because he would suffer

irreparable harm by following the administrative process.     Nguyen

has not established that the district court abused its discretion

in dismissing his petition without prejudice.     See Fuller v.

Rich, 11 F.3d 61, 62 (5th Cir. 1994).     The judgment is thus

AFFIRMED.